Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00574-CV

                                 EX PARTE Telesforo CONTRERAS Jr.

                                    Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 18, 2013

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 22, 2013, relator, Telesforo Contreras Jr., filed a pro se petition for writ of

habeas corpus contending he is being illegally confined after the trial court found him in contempt

for failure to pay previously ordered child support and ordered him confined for 180 days.

Specifically, Contreras asserts: (1) the trial court failed to inform him of his right to counsel under

the Texas Family Code; (2) the trial court failed to make a determination of his ability to purge

himself of the child support obligation; and (3) Sheriff Susan Pamerleau has failed to give him

“good time” credit in violation of his right to equal protection under the law. See TEX. FAM. CODE

ANN. §§ 157.008, 157.163 (West 2008). This court requested and received a response from the

respondent judge addressing issues raised in the habeas petition.



1
 This proceeding arises out of Cause No. 1993-CI-08093, styled In the Interest of J.A.C. and C.J.C., Children, pending
in the 285th Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.
                                                                                       04-13-00574-CV


       A relator is entitled to habeas corpus relief if he establishes he was deprived of liberty

without due process of law, or if we conclude the judgment ordering confinement is void. See In

re Henry, 154 S.W.3d 594, 596 (Tex. 2005); In re Alexander, 243 S.W.3d 822, 824 (Tex. App.—

San Antonio 2007, orig. proceeding). The purpose of a habeas corpus proceeding is not to

determine the relator’s guilt or innocence, but to ascertain if the relator has been unlawfully

confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); Alexander, 243 S.W.3d at 827.

       In family law enforcement proceedings, the Family Code requires the trial court to

determine whether the proceeding is one in which incarceration may result and, if so, the court is

obligated to inform a respondent of the right to counsel and, if indigent, the right to an appointed

attorney. See TEX. FAM. CODE ANN. § 157.163 (a), (b). The record before us contains an Order on

Appointment of Counsel and Setting Cause for Trial, signed July 10, 2013. The order provides,

“this is a proceeding in which incarceration of the Respondent may result” and reflects the trial

court’s finding that Contreras “is not indigent and not entitled to the appointment of an attorney.”

We conclude the trial court properly informed Contreras of his right to counsel in accordance with

the Family Code. See TEX. FAM. CODE ANN. § 157.163.

       Contreras also complains the trial court failed to make a determination of his ability to

purge himself of the child support obligation. The Family Code provides that an obligor may plead

as an affirmative defense to an allegation of contempt that he lacked the ability and resources to

provide support in the amount ordered. See TEX. FAM. CODE ANN. § 157.008 (c). However, it is

Contreras’s burden in the trial court to conclusively establish the affirmative defense. See Ex parte

Rojo, 925 S.W.2d 654, 656 (Tex. 1996). It is also his burden as relator in this proceeding to provide

this court with a record sufficient to establish his right to habeas corpus relief. See TEX. R. APP. P.

52.7(a); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). The record reflects

the trial court’s findings that Contreras could have timely paid the court-ordered child support
                                                 -2-
                                                                                        04-13-00574-CV


amounts but failed to do so, and was able to pay the amounts identified in arrearages, attorney fees

and court costs. Contreras has failed to provide this court with a record supporting his claim that

he conclusively established an affirmative defense of inability to pay in the trial court.

        Finally, Contreras contends he is being denied equal protection under the law by the denial

of “good time” credits on his sentence when such credits are available to prisoners serving

sentences on criminal charges. While article 42.032 of the Texas Code of Criminal Procedure gives

the sheriff discretion to award “good time” credit to those being punished by criminal contempt

orders, the statute does not apply to those being punished by coercive civil contempt orders. See

TEX. CODE CRIM. PROC. ANN. art. 42.032 § 2 (West Supp. 2012); Ex parte Acly, 711 S.W.2d 627,

628 (Tex. 1986). Contreras is not entitled to consideration for “good time” credit under the statute

for the criminal contempt portion of his sentence until he has satisfied the coercive contempt

portion of the order. See Acly, 711 S.W.2d at 628. There is nothing in the record to demonstrate

that Contreras has satisfied the coercive contempt portion of his sentence. Therefore, we are unable

to say that there is any abuse of discretion in the failure to award “good time” credits in this

instance. TEX. R. APP. P. 52.7(a); Walker, 827 S.W.2d at 837. Contreras has not established that

he is entitled to habeas corpus relief as a result of a violation of his right to equal protection under

the law. See TEX. CODE CRIM. PROC. ANN. art. 42.032 § 2; Acly, 711 S.W.2d at 628.

        Relator’s petition for writ of habeas corpus is denied.

                                                        PER CURIAM




                                                  -3-